Citation Nr: 1645482	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-34 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial rating for service-connected type 2 diabetes mellitus with erectile dysfunction and onychomycosis, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to April 1975.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection was granted and an initial 10 percent rating was assigned for type 2 diabetes mellitus effective April 12, 2009, therein.  The Veteran appealed this determination.  The aforementioned RO increased the initial rating to 20 percent effective July 15, 2009, in a May 2010 rating decision.  In a September 2011 rating decision, the RO in Columbia, South Carolina, made this increased initial rating effective September 29, 2006.  An even higher initial rating is possible, however, so the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In May 2013, the Veteran testified before the undersigned at a hearing regarding it.  

In April 2014, the Board remanded this matter for additional development.  The issue of service connection for an acquired psychiatric disorder also was remanded at that time.  Service connection for posttraumatic stress disorder thereafter was granted by the Appeals Management Center in a February 2015 rating decision.  As such, the benefit sought by the Veteran was granted.  The aforementioned issue accordingly no longer is part of this matter.  Further review of the Veteran's claims file reveals that the Board can proceed with adjudication at this time.  While there is relevant evidence that has not been reviewed initially by the RO, it is largely duplicative of relevant evidence that has been so reviewed.  To the extent it is not, it does not alter this decision.  Referral to the RO therefore is not warranted, even though neither the Veteran nor his representative has waived initial review by the RO and the benefit sought is not allowed in full herein.  38 C.F.R. § 20.1304 (c).

The Veteran submitted a claim in October 2014 which included entitlement to an earlier effective date for the grant of service connection for ischemic cardiomyopathy.  He was informed via a January 2015 letter that this issue could not be accepted.  However, the RO continued his 100 percent rating in a March 2015 rating decision addressing the other issues.  In July 2015, the Veteran submitted a notice of disagreement (NOD) with respect to the effective date.  He was informed via an August 2015 letter that his NOD was untimely, as the effective date was assigned in the September 2011 rating decision rather than the March 2015 rating decision.  He also was informed of how to proceed if he disagreed with this determination.  The Veteran did so (by filing another NOD) in September 2015.  The Board currently does not have jurisdiction over whether a timely NOD was filed.  As such, it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).  


FINDINGS OF FACT

1.  The Veteran's service-connected type 2 diabetes mellitus with erectile dysfunction does not require insulin or regulation of activities and has not resulted in a penis deformity.

2.  The Veteran's onychomycosis associated with his service-connected type 2 diabetes mellitus with erectile dysfunction required systemic therapy for more than six weeks but not constantly beginning in March 2012 and constantly from July 2013 to July 2014.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for service-connected type 2 diabetes mellitus with erectile dysfunction and onychomycosis for the period through February 29, 2012, and beginning August 1, 2014-and for type 2 diabetes mellitus with erectile dysfunction from March 1, 2012 to July 31, 2014-have not been met.  38 U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.350, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.20, 4.27, 4.31, 4.115b Diagnostic Code 7522, 4.119 Diagnostic Code 7913 (2015).

2.  The criteria for a separate initial rating of 30 percent, but no higher, for the period from March 1, 2012 to June 30, 2013, and of 60 percent for the period from July 1, 2013, to July 31, 2014, for onychomycosis associated with service-connected type 2 diabetes mellitus with erectile dysfunction have been met.  38 U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.350, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.20, 4.27, 4.31, 4.118 Diagnostic Code 7806, 4.119 Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Specifically, notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A May 2009 letter set forth the criteria for establishing service connection, the evidence required in this regard, his and VA's respective duties for obtaining evidence, and how a rating and effective date would be assigned if service connection was granted.  This was prior to initial adjudication via the August 2009 rating decision, in which the benefit originally sought (service connection) was granted.  No further notice was required in light of this favorable decision.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  All of the aforementioned was reiterated in a December 2011 letter (concerning erectile dysfunction only), while the February 2015 supplemental statement of the case reiterated some as well.

VA also has a duty to assist a claimant seeking VA benefits. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), including, as suggested from the notice provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity. 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3). A VA medical examination must be provided and/or a VA medical opinion procured when necessary to render a decision. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neither the Veteran nor his representative has identified relevant records not been procured.  VA treatment records, to include some obtained pursuant to the Board's April 2014 remand, are available.  Private treatment records also are available, but they are not relevant.  In January 2012, in June 2012, and in November 2014 per the Board's remand, the Veteran underwent relevant VA medical examinations.  The first included review of the claims file and interview of the Veteran.  The others at least included an interview of him, so there was an awareness of his history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The latter also included review of VA treatment records.  Each finally included an assessment of the Veteran.  This decision is fully informed because of these actions.  The VA medical examinations accordingly are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board finds that VA's duty to notify and its duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board further finds that there has been at least substantial compliance with its April 2014 remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned indicated that a higher rating for type 2 diabetes mellitus was at issue at the beginning of the May 2013 hearing.  The Veteran was questioned about how this condition is managed and thus reasonably could infer what was necessary to support his claim.  The Veteran also was questioned on where he receives treatment for his condition.  His response was at VA.  Submission of outstanding evidence was not suggested.  However, it is reiterated that VA treatment records were successfully obtained thereafter as a result of the Board's April 2014 remand.  

II.  The Merits

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history must be taken into account with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  

38 C.F.R. § 4.119 concerns disabilities of the endocrine system.  Diabetes mellitus is the subject of Diagnostic Code 7913 thereunder.  It establishes a 20 percent rating when this condition requires insulin or an oral hypoglycemic agent plus a restricted diet.  A 40 percent rating is assigned when it requires insulin, a restricted diet, and regulation of activities.  Diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately rated merits a 60 percent rating.  

The maximum 100 percent rating is reserved for when diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  Per Note (1) to Diagnostic Code 7913, compensable complications of the condition are to be rated separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process.  

Here, retinopathy was not found to be a complication of the Veteran's type 2 diabetes mellitus at the January 2012 and November 2014 VA medical examinations.  VA treatment records do not document that he has this complicating condition.  Yet, the peripheral neuropathy of his right lower extremity and of his left lower extremity are compensable complications.  Each has been service-connected on a secondary basis and assigned a separate 10 percent rating not encompassed by this matter.  Therefore, they will not be discussed further herein.  The Veteran's erectile dysfunction and onychomycosis currently are noncompensable complications.  Indeed, they are considered as part of the diabetic process and included with his type 2 diabetes mellitus rating.  There is no Diagnostic Code for erectile dysfunction or for onychomycosis.  Analogous Diagnostic Codes therefore must be utilized to determine if they may be separately rated.  38 C.F.R. § 4.20.  

38 C.F.R. § 4.115b addresses disabilities of the genitourinary system.  Diagnostic Code 7522 thereunder, which is for penis deformity with loss of erectile power, is most analogous to erectile dysfunction.  It calls for a 20 percent rating.  Per Note 1 to 38 C.F.R. § 4.115b, it also calls for a determination concerning special monthly compensation.  38 C.F.R. § 4.118 addresses skin disabilities.  Diagnostic Code 7806 thereunder, which is for dermatitis or eczema, is most analogous to onychomycosis.  It provides for a noncompensable rating if less than 5 percent of the entire body is/exposed areas are affected or no more than topical therapy is required during the past 12-month period.  

A 10 percent rating requires at least 5 percent but less than 20 percent of the entire body/exposed areas being affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs being required less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body is/exposed areas are affected or systemic therapy is required for six weeks or more, but not constantly, during the past 12-month period.  The maximum 60 percent rating is reserved for when more than 40 percent of the entire body is/exposed areas are affected or constant or near-constant systemic therapy is required during the past 12-month period.  Rating alternatively can be based on disfigurement of the head, face, or neck or scars.

Thus, the Board finds that an initial rating higher than 20 percent for the Veteran's service-connected diabetes mellitus is not warranted.  The criteria for even the next highest rating of 40 percent indeed have not been met.  It is undisputed that the Veteran is on a restricted diet.  The currently assigned 20 percent is partially based on such a diet.  However, there is no indication that the Veteran requires insulin to manage his condition.  VA treatment records reference insulin in 2012 and 2013, but only in conjunction with prescriptions for prednisone or plaquenil.  They indicate that he was wary about taking it, as he is very concerned about systemic immunosuppressives.  He more recently was characterized in VA treatment records as a non-insulin dependent diabetic.  Use of insulin was not noted at either the January 2012 or the November 2014 VA medical examinations.

There additionally is no indication that the Veteran requires regulation of activities to manage his condition.  It is reiterated that this phrase means avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913; Camacho v. Nicholson, 21 Vet. App. 360 (2007).  VA treatment records, rather than conveying that the Veteran must not undertake strenuous activities of some kind, note that he would benefit from an exercise program aimed at losing weight.  The January 2012 VA medical examination reveals that he is not restricted in his ability to perform activities.  The November 2014 VA medical examination similar reveals that he does not need to regulate his activities.  While the Veteran testified at the May 2013 hearing that he is "on restricted activities," he attributed that to his heart condition and not his diabetes mellitus.  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the specified criteria.  38 C.F.R. § 4.27.  Indeed, there are a number of atypical cases.  Id.  Whether diabetes mellitus qualifies as a more full described disabilities is debatable.  In any event, the Veteran satisfies only one of the three criteria for the next highest initial rating for this condition.  For him, instead of being an atypical case, the criteria for the currently assigned 20 percent rating are more nearly approximated.  

As to his erectile dysfunction complication, there is no indication of any penis deformity.  VA treatment records are silent.  As his penis was normal at the June 2012 VA medical examination, a noncompensable rating was assigned.  38 C.F.R. § 4.31.  This is the Veteran's situation under Diagnostic Code 7522.  With respect to special monthly compensation, no decision is necessary as loss of use of a creative organ has already been awarded to the Veteran.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

Finally, the Board turns to his onychomycosis complication.  Notable at the outset is that the United States Court of Appeals for Veterans Claims recently held that corticosteroids qualify as systemic regardless of their method of application.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  Even corticosteroids applied topically are systemic, in other words.  Id.  However, VA has long held that to be systemic, corticosteroids must be administered orally or by injection.  VA therefore is appealing the aforementioned decision, and its motion to stay the precedential effect of it during the pendency of the appeal has been granted in part.  

Adjudication of most cases in which a higher rating may be granted if use of a topical corticosteroid was considered systemic therapy accordingly are deferred until resolution of the appeal.  Deferral of the current Veteran's case, although it involves a Diagnostic Code with affected language, need not be deferred.  There indeed is no indication that he has used a corticosteroid, whether topical or otherwise.  VA treatment records indeed reference his use of Lamisil only.  Lamisil, the trademark for terbinafine hydrochloride (HCl), is a synthetic antifungal compound.  Dorland's Illustrated Medical Dictionary 1017, 1907 (31st ed. 2007).  Throughout the period on appeal, VA treatment records document the Veteran's use of Lamisil/terbinafine HCl cream.  From March 2012 through at least June 2012, they also document that he also took Lamisil/terbinafine HCl pills.  

In July 2013, the Veteran again started taking Lamisil/terbinafine HCl pills. The prescription for them was filled last in March 2014, and his use was characterized as "chronic" in April 2014. The prescription was active as late as July 2014.  By October 2014, it no longer was active. A year of prior pill use was mentioned in April 2015. Not treating again with pills additionally was discussed, given the risks using them carries. In conflict with the VA treatment records, the January 2012 VA medical examination was clarified in May 2012. No treatment whatsoever was noted at that time. The records included an assessment of the Veteran and consideration of his history. The May 2012 clarification examination purportedly included consideration of his history but did not include an assessment of him. Yet somehow the aforementioned records were either unavailable or overlooked.  

The VA treatment records thus are by all appearances more accurate than the clarification examination.  In sum, the Veteran used Lamisil/terbinafine HCl in oral form from March 2012 through at least June 2012, a period of around three months, and from July 2013 to sometime around July 2014, a period of around a year.  Corticosteroids or other immunosuppressive drugs are not the only types that qualify for a compensable rating.  Warren v. McDonald, No 13-3161 (U.S. Vet. App. May 10, 2016).  The phrase "systemic therapy such as corticosteroids or other immunosuppressive drugs" indeed refers to any prescribed oral or parenteral medication.  VA Adjudication Procedure Manual M21-1, part III, subpart iv, chapter 4, section J.3.f.  In other words, the Veteran's use of Lamisil/terbinafine HCl pills qualifies as systemic therapy.  

A 30 percent rating therefore is merited based on the aforementioned criterion alone for the period beginning in March 2012.  While the precise duration of the Veteran's systemic therapy which encompasses the approximate three month period from March 2012 to June 2012 is unknown, it was more than six weeks out of the year.  It also was not constant or near-constant for that year.  In this regard, it is notable that the VA treatment records concerning the Veteran are extensive.  They include numerous prescription lists.  If Lamisil/terbinafine HCl pills were continued for long after June 2012, it would have been reflected.  That such was not reflected is a strong indication the pills were discontinued.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  For the period beginning in July 2013 and ending in July 2014, the Veteran's systemic therapy was constant.  The maximum rating of 60 percent rating therefore is merited.

For the period beginning March 2012, the maximum rating was not assigned based on the aforementioned.  It follows that consideration of the other criteria for such a rating must be considered.  VA defines exposed areas as the head, face, and hands.  Skin Diseases Disability Benefits Questionnaire, VA Form 21-0960-F-2 (December 2014).  Only the Veteran's feet are affected, which equals zero percent of his exposed areas.  The May 2012 clarification VA medical examination found no visible signs of his condition.  However, this finding is discredited for the same reasons the aforementioned examination finding was discredited.  VA treatment records do not contain any estimate of the percent of the Veteran's total body affected.  It does not take medical expertise to determine that the feet, even if completely affected, did not equal more than 40 percent of the entire body.  A rating even higher than 30 percent accordingly is not warranted.  
Regarding the periods prior to March 2012 and after July 2014, the Veteran's use of Lamisil/terbinafine HCl was topical only.  A noncompensable rating is merited based on this criterion alone.  It is reiterated that the feet are not considered an exposed area.  As such, zero percent of the Veteran's exposed areas were affected by his condition during the first period and are affected by it during the last period.  Less than 5 percent of his total body was and is affected by his condition.  VA treatment records show that his toenails were and are dystrophic and discolored.  No other part of his feet ever has been shown to be affected.  Like above, it does not take medical expertise to determine that the toenails do not equal at least 5 percent of the entire body.  Even the lowest compensable rating of 10 percent therefore is not warranted.  Finally, alternative rating for any period based on disfigurement is not appropriate, since neither the Veteran's head, face, nor neck is affected.  Alternative rating based on scars also is not appropriate since he does not have any.  

Consideration has been given to the benefit of the doubt and reasonable doubt in making each of the preceding findings.  Yet, the preponderance of the evidence is against a higher initial rating for the Veteran's service-connected type 2 diabetes mellitus with erectile dysfunction.  The preponderance of the evidence is for a separate initial rating of 30 percent for the period from March 1, 2012 to June 30, 2013 and of 60 percent for the period from July 1, 2013 to July 31, 2014 for the Veteran's onychomycosis associated with his service-connected type 2 diabetes mellitus.  It is against a separate initial rating otherwise.  The benefit of the doubt already has been afforded to the Veteran or reasonable doubt has been resolved in his favor to the extent possible, and there is no doubt when such was not done.  Consideration lastly has been given to a staged initial rating.  The onychomycosis initial rating has been staged, but otherwise all findings made apply to the entire period on appeal.  

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  First, the disability picture must be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes considering the symptoms resulting from the combined effects of multiple disabilities, if raised.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Second, there must be related factors like marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation Service for consideration in the first instance.  Id.

Separating symptoms of a service-connected disability from those of a nonservice-connected disability is a medical determination.  Mittleider v. West, 11 Vet. App. 181 (1998).  None has been made here, so all of the Veteran's relevant symptoms have been attributed to his type 2 diabetes mellitus with erectile dysfunction or to his now partially separately service-connected onychomycosis.  These symptoms are reasonably contemplated by the applicable schedular rating criteria set above.  They indeed address how intense management/treatment of the aforementioned conditions is for the Veteran, whether he suffers from a deformity as a result of them, and the size of the area affected by them.  Symptoms resulting from the combined effects of either and at least one other service-connected disability, which are numerous, have not been raised.  None indeed have been identified by the Veteran or his representative or shown by the evidence.

In sum, the schedular rating criteria are adequate.  The Veteran's type 2 diabetes mellitus with erectile dysfunction and his onychomycosis are not unusual or exceptional, in other words.  Even if the schedular rating criteria were inadequate, referral for consideration of an extraschedular rating still would not be warranted because the related factors do not exist.  There is no indication the Veteran ever, much less frequently, has been hospitalized even partially on account of either of the aforementioned conditions.  VA treatment records document hospitalizations only for other conditions.  There also is no indication of marked interference with employment.  Such must go beyond that already contemplated by the assigned schedular ratings.  While all VA medical examinations convey that the Veteran does not work, all found no impact on his ability to work as a result of the aforementioned conditions.  Other conditions instead once again are referenced.

C.  Total Disability Based on Individual Unemployability (TDIU)

When a higher initial rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  It indeed is a lesser benefit than a 100 percent rating because of special monthly compensation implications.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  Here, the Veteran's service-connected disabilities have been rated at 100 percent from September 29, 2006, to present.  This period also constitutes the period on appeal.  Consideration of a TDIU as part of this matter thus is unnecessary.


ORDER

A higher initial rating for service-connected type 2 diabetes mellitus with erectile dysfunction and onychomycosis for the period through February 29, 2012, and beginning August 1, 2014-and for type 2 diabetes mellitus with erectile dysfunction from March 1, 2012 to July 31, 2014-is denied.

A separate initial rating of 30 percent for the period from March 1, 2012 to June 30, 2013, and of 60 percent from July 1, 2013, to July 31, 2014, for onychomycosis associated with service-connected type 2 diabetes mellitus with erectile dysfunction is granted, subject to the statutes and regulations governing the payment of benefits.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


